Name: Council Implementing Decision (CFSP) 2018/331 of 5 March 2018 implementing Decision (CFSP) 2016/849 concerning restrictive measures against the Democratic People's Republic of Korea
 Type: Decision_IMPL
 Subject Matter: international affairs;  civil law;  Asia and Oceania
 Date Published: 2018-03-06

 6.3.2018 EN Official Journal of the European Union L 63/44 COUNCIL IMPLEMENTING DECISION (CFSP) 2018/331 of 5 March 2018 implementing Decision (CFSP) 2016/849 concerning restrictive measures against the Democratic People's Republic of Korea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision (CFSP) 2016/849 of 27 May 2016 concerning restrictive measures against the Democratic People's Republic of Korea and repealing Decision 2013/183/CFSP (1), and in particular Article 33(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 27 May 2016 the Council adopted Decision (CFSP) 2016/849. (2) On 15 February 2018 the United Nations Security Council (UNSC) Committee established pursuant to UNSC Resolution 1718 (2006) amended the listing of an individual subject to restrictive measures. (3) Annex I to Decision (CFSP) 2016/849 should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision (CFSP) 2016/849 is amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 5 March 2018. For the Council The President N. DIMOV (1) OJ L 141, 28.5.2016, p. 79. ANNEX In Annex I to Decision (CFSP) 2016/849, entry 52 under the heading A. Persons is replaced by the following: 52. Ri Su Yong DOB: 25.6.1968 Nationality: DPRK Passport No: 654310175 Address: n/a Gender: male Served as Korea Ryonbong General Corporation representative in Cuba 2.6.2017 Official for Korea Ryonbong General Corporation, specialises in acquisition for DPRK's defence industries and support to Pyongyang's military-related sales. Its procurements also probably support the DPRK's chemical weapons programme.